UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 ¨ TRANISITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-52927 AMERICAN SIERRA GOLD CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 98-0528416 (State or Other Jurisdiction (I.R.S. Employer Identification Of Incorporation or Organization) Number) 601 Union St Ste 4500 Seattle, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (206) 838-9735 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: As of December 20, 2010, there were 68,201,843 shares of the registrant’s $0.001 par value common stock issued and outstanding. 1 AMERICA SIERRA GOLD CORP. FORM 10-Q INDEX TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signature Page 25 2 AMERICAN SIERRA GOLD CORP. (FORMERLY C.E. ENTERTAINMENT, INC.) (AN EXPLORATION STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS JANUARY 31, 2009, AND 2008 (Unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN SIERRA GOLD CORP. (FORMERLY C.E. ENTERTAINMENT, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (NOTE 2) (Unaudited) ASSETS October 31 July 31, Current Assets: Cash $ $ Prepaid expenses Total current assets $ Non-current Assets: Property and Equipment: Mineral properties - - Investment in Joint Venture - - Website software Total property and equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Due to related party - Former officer and shareholder Loan payable Total current liabilities Total liabilities Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.000025 per share, 2,000,000,000 shares authorized; 68,201,843 and 82,400,000 shares issued and outstanding as at January 31, 2010 and July 31, 2009, respectively Additional paid in capital Common stock subscriptions (Deficit) accumulated during the development stage ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ 3 STATEMENTS OF OPERATIONS (NOTE 2) (RESTATED) FOR THE THREE MONTHS ENDED OCTOBER 31, 2 AND CUMULATIVE FROM INCEPTION (JANUARY 30, 2007) THROUGH OCTOBER 31, 2010 (Unaudited) Three Months Ended October 31 Cumulative From Inception Revenues $
